
	

113 HR 1970 IH: To direct the Secretary of the Treasury to ensure that social security benefits are paid, to prioritize payments when the United States is not able to issue new obligations due to the statutory debt limit, and to address a lapse in appropriations to fund the Armed Forces.
U.S. House of Representatives
2013-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1970
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2013
			Mr. Gohmert
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of the Treasury to ensure that
		  social security benefits are paid, to prioritize payments when the United
		  States is not able to issue new obligations due to the statutory debt limit,
		  and to address a lapse in appropriations to fund the Armed
		  Forces.
	
	
		1.Timely payment of Social
			 Security benefits if statutory debt limit is reached
			(a)In
			 generalSection 1145 of the
			 Social Security Act (42 U.S.C. 1320b–15) is amended—
				(1)by redesignating
			 subsections (b) and (c) as subsections (c) and (d), respectively; and
				(2)by inserting after
			 subsection (a) the following new subsection:
					
						(b)Timely payment
				of benefits if statutory debt limit is reached
							(1)Disinvestment of
				fund to make current benefit paymentsFor the purpose of making payment of cash
				benefits or administrative expenses during any debt limit default period,
				public debt obligations held by the applicable Federal fund shall be sold or
				redeemed in an amount not to exceed the sum of—
								(A)the face amount of
				obligations held by such fund which mature during such month; plus
								(B)the amount necessary only for the purpose
				of making payment of such benefits or administrative expenses and only to the
				extent cash assets of the applicable Federal fund are not available during such
				period for making payment of such benefits or administrative expenses.
								(2)Issuance of
				corresponding debtFor purposes of undertaking the sale or
				redemption of public debt obligations held by the applicable Federal fund
				pursuant to paragraph (1), the Secretary of the Treasury shall issue
				corresponding public debt obligations to the public in order to obtain the
				amounts necessary for payment of benefits or administrative expenses from the
				applicable Federal fund, notwithstanding the public debt limit.
							(3)DefinitionsFor
				purposes of this subsection—
								(A)Debt limit
				default periodThe term
				debt limit default period means a period for which cash benefits
				or administrative expenses would not otherwise be payable from the applicable
				Federal fund by reason of an inability to issue further public debt obligations
				because of the public debt limit.
								(B)Applicable
				Federal fundThe term
				applicable Federal fund means a Federal fund specified in
				paragraph (1) or (2) of subsection
				(d).
								.
				(b)Conforming
			 amendments
				(1)Section 1145 of
			 the Social Security Act, as amended by subsection (a), is amended—
					(A)by redesignating
			 subsection (d) as subsection (e), and
					(B)by inserting after
			 subsection (c) the following new subsection:
						
							(d)Public debt
				limitFor purposes of this
				section, the term public debt limit means the limitation
				established under section 3101 of title 31, United States Code, as increased
				under section 3101A of such
				title.
							.
					(2)Section 1145(c) of
			 the Social Security Act, as amended by subsection (a), is amended by striking
			 established under section 3101 of title 31, United States
			 Code.
				2.Prioritization of
			 payments in event that statutory debt limit is reachedSection 3101 of title 31, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(d)In the event that the Secretary of the
				Treasury is not able to issue obligations to make all payments authorized by
				law due to the limitation under subsection (b) (as increased under section
				3101A), the Secretary shall give equal priority to the following: payments of
				principal and interest on public debt; payments of amounts that the Secretary
				of Defense (and the Secretary of Homeland Security in the case of the Coast
				Guard) determines to be necessary to continue pay and allowances (without
				interruption) to the Army, Navy, Air Force, Marine Corps, and Coast Guard,
				including reserve components thereof, who perform active service; payments
				determined by the President (and reported to the Congress) to be necessary to
				continue United States priorities of its vital national security interests; and
				payments for items and services under title XVIII of the Social Security Act
				(relating to
				Medicare).
				.
		3.Continuance of
			 military pay and allowances during periods of lapsed appropriations
			(a)Continuance of
			 payChapter 19 of title 37, United States Code, is amended by
			 adding at the end the following new section:
				
					1015.Continuance of
				pay and allowances during periods of lapsed appropriations
						(a)DefinitionsIn
				this section:
							(1)The term
				military personnel accounts means the military personnel, reserve
				personnel, and National Guard personnel accounts of the Department of Defense,
				generally title I of an annual Department of Defense appropriations Act, and
				the corresponding accounts for the Department of Homeland Security used to
				provide pay and allowances for members of the Coast Guard.
							(2)The term pay
				and allowances means basic pay, bonuses and special pay, allowances and
				any other forms of compensation available for members of the armed forces under
				this title or otherwise paid from the military personnel accounts.
							(3)The term
				period of lapsed appropriations, when used with respect to members
				of the armed forces, means any period during which appropriations are not
				available due to the absence of the timely enactment of any Act or joint
				resolution (including any Act or joint resolution making continuing
				appropriations) appropriating funds for the payment of the pay and allowances
				of members of the armed forces.
							(b)Appropriation of
				funds To continue payment of pay and allowancesFor any period of
				lapsed appropriations, there are appropriated, out of any moneys in the
				Treasury not otherwise appropriated, to the Secretary of Defense (and the
				Secretary of Homeland Security in the case of the Coast Guard) to allow the
				Secretary of Defense (and the Secretary of Homeland Security in the case of the
				Coast Guard) to continue to provide pay and allowances (without interruption)
				to members of the United States armed forces.
						(c)Limitation on
				amounts paidThis section only authorizes the expenditure of
				funds during a period of lapsed appropriations for the pay and allowances of a
				member of the armed forces at a rate that is equal to the rate in effect for
				that member immediately before the start of the period of lapsed
				appropriations. The rate for a member may neither exceed the rate in effect
				immediately before the start of the period of lapsed appropriations nor be less
				than that rate, unless reduced by disciplinary action under the Uniform Code of
				Military Justice.
						(d)Relation to
				other pay authoritiesThis section shall not be construed to
				affect the entitlement of a member of the armed forces to an amount of pay and
				allowances that exceeds the amount of pay and allowances authorized to be paid
				under this section and to which the member becomes entitled under other
				applicable provisions of law.
						(e)Effect of end of
				period of lapsed appropriationsExpenditures made for any fiscal
				year pursuant to this section shall be charged to the applicable appropriation,
				fund, or authorization whenever the regular appropriation bill (or other bill
				or joint resolution making continuing appropriations through the end of the
				fiscal year) becomes
				law.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						1015. Continuance of pay and allowances during periods of
				lapsed
				appropriations.
					
					.
			
